DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/313629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-7, 9, 10, 12-14, 16, 18, 22, 23, 25, 29 and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The above claims are allowable at least because the properly filed terminal disclaimer has overcome the previously advanced obviousness type double patenting rejections, the claims  are presently amended overcome the previous rejections under 35 USC 112, and as amended the instant claims all require a cold flextural strength of between 1.0 and 9.0 MPa, whereas the closest cited prior art, Yendrick et al has a cold flextural strength of at best 0.51 MPa, as shown in Applicant’s response filed on 6/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk